          Case 1:17-cv-09178-WHP Document 55 Filed 03/28/19 Page 1 of 1


                                                                              -;-~-;-----_                      ~      ~;7-----
                                                                                                                       , .\
                                                                        r,.               .   ,.--::---:_:,_:       · :




UNITED STATES DISTRICT COURT                                           IlI :-~.: .: ,
                                                                              ,Lr·.. :,        ·
                                                                                                    T ,:.   ,I~~ .. t.. ;··~
                                                                                                         ; \ •      ,_i ., •   .1

SOUTHERN DISTRICT OF NEW YORK                                                                                                       !   -,,..

                                                                                                                                         L      FILED
------------------------------------------------------------)(
NANCY GAGNON, Individually and on behalf
of all others similarly situated,
                                Plaintiff,
                -against-                                                                            17 CIVIL 9178

                                                                                                   JUDGMENT
ALKERMES PLC, RICHARD F. POPS and
JAMES M. FRATES,
                    Defendants.
-----------------------------------------------------------)(



         It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion & Order dated March 28, 2019, Defendants' motion to dismiss is

granted. The Complaint is dismissed with prejudice, as this Court previously informed the parties

during pre-motion proceedings that leave to replead would not be granted if Defendants

prevailed on this motion; accordingly, the case is closed.

Dated: New York, New York
       March 28, 2019




                                                                       RUBY J. KRAJICK

                                                                                Clerk of Court
                                                                 BY:
